Citation Nr: 1228071	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  99-11 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for valvular regurgitation with pre-ventricular contractions (PVCs), from October 16, 2000.

REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to October 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2002 rating decision (issued in March 2002) in which the RO, inter alia, reopened the Veteran's claim for service connection for heart disease, and granted service connection and assigned an initial 0 percent (noncompensable) rating for valvular regurgitation with PVCs, effective April 15, 1997.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned in June 2002; and the RO issued a statement of the case (SOC) in August 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in September 2003.  In a November 2003 rating decision, the RO assigned a 30 percent rating for valvular regurgitation with PVCs, effective October 16, 2000.  

In April 2004, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2005, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny each claim (as reflected in a May 2007 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In September 2008, the Board again remanded the matters on appeal to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a June 2010 SSOC), and returned these matters to the Board for further appellate consideration. 

In November 2011, the Board granted an increased, 30 percent rating for service-connected valvular regurgitation with PVC's for the period from January 12, 1998 through October 15, 2000.  The Board also remanded the claim for a rating in excess of 30 percent for valvular regurgitation with PVCs, from October 16, 2000 forward, for additional evidentiary development.  After accomplishing further action, the AMC continued to deny the remaining claim (as reflected in a June 2012 SSOC), and returned the remaining matter to the Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on this matter is warranted.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the November 2011 remand, the Board instructed the RO to have the Veteran examined by a physician who was tasked with rendering findings as to the existence and extent of all symptoms associated with the service-connected valvular regurgitation with PVC's.  The examiner was specifically directed to review the findings from an October 2003 Graded Exercise Summary which was in graphical form and provide a narrative summary of those results.  The examiner was directed to determine if metabolic equivalents (METS) were measured and, if so, to provide the numerical results.  

A VA examination was conducted in March 2011.  In the report of that examination, the examiner wrote that he was unable to locate the October 2003 graded exercise summary and he requested the RO to flag the document for his review to comply with the remand instructions.  No addendum to the examination report has been prepared which addresses the results of the October 2003 graded exercise summary.  The Board has confirmed the existence of this document which is located in Volume 4 of the Veteran's claims files.  

The Board further notes that the March 2011 VA examiner wrote that he was unable to determine how much of the Veteran's shortness of breath, dyspnea and chest pain was related to cardiac malfunction versus metabolic dysregulation related to diabetes, neuropathy, hypertension and labyrinthitis.  The examiner opined that the Veteran was only able to perform between two and three METS.  The Board notes the examiner specifically found that his review of the medical records since 2000 overall revealed no change in the Veteran's symptoms and the examiner specifically wrote that there was no longer evidence of valvular regurgitation.  The examiner also wrote that irregular heart beat was not noticed on EKG in 2009 and no arrhythmia was present on Holter monitor testing.  It appears in the examination report that the Veteran does not exhibit any significant symptoms related to the service-connected valvular regurgitation with premature ventricular contractions.  

Significantly, the examiner did not provide a rationale for why he determined that the Veteran was only able to perform between two and three METS nor did he provide a rationale for why he was unable to determine the extent of symptomatology associated solely with the service-connected valvular regurgitation with PVC's.  Furthermore, the remand instructions directed that the examiner was to support the METS estimate by specific examples such as citations to slow stair climbing, or shoveling snow.  The examiner did not provide any specific examples to support his opinion regarding METS.  The apparent discrepancy between the pathology (or lack thereof) found to be associated with the service-connected disability versus the finding that the Veteran was only able to perform between two and three METS coupled with a lack of a rationale provided leads the Board to determine that clarification of the examination report is required.  

Hence, the RO should arrange for the claims file to be returned to the March 2011 VA examiner for preparation of an addendum to the examination report which addresses the Board's concerns.  The RO should arrange for further examination of the Veteran only if the March 2011 examiner is not available, or is unable to provide the requested information without examining the Veteran.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for a higher rating (as this claim, emanating from an award of service connection will be rated on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging to obtain the further medical findings, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from all pertinent VA facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103,, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from all appropriate VA facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange forward the claims file, to include a complete copy or this remand, to the March 2011 VA examiner, for preparation of an addendum to the prior examination report.  

The examiner should identify all symptomatology he determined is associated with the service-connected valvular regurgitation with premature ventricular contractions.  If no symptomatology is present, the examiner must so state.  

The examiner should provide a rationale for why, with regard to a METS determination, he was unable to differentiate the symptomatology associated with the service-connected valvular regurgitation with premature ventricular contractions from the Veteran's other health problems.  

The examiner should provide a rationale for why he determined that the Veteran was only able to perform between two and three METS.  The examiner must support his opinion by citing to specific examples such as slow stair climbing or shoveling snow.   

The examiner must review the October 2003 Graded Exercise Summary included in Volume 4 of the claims file, which is provided in graphical format, and provide a narrative summary of those results.  The examiner should indicate whether the Veteran's METs were measured and if so, provide the numerical results. 

The examiner should set forth h complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the March 2011 VA examiner is not available, or is unable to provide the requested information without first examining the Veteran, the RO should arrange for the Veteran to undergo cardiovascular examination, by an appropriate physician, at a VA facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated special tests and studies should be accomplished (all results made available to the examining physician prior to the completion of his or her report), to include a laboratory determination of METs by exercise testing, electrocardiogram, echocardiogram, and x-rays.

The examiner should render specific findings as to existence and extent of all symptoms associated with the Veteran's valvular regurgitation with PVCs, to include specific findings as to whether the Veteran experiences chronic or acute congestive heart failure.  The examiner should also indicate whether there is evidence of cardiac hypertrophy or dilation, left ventricular dysfunction, and provide the ejection fraction percentage.  All manifestations of the Veteran's valvular regurgitation with PVCs should be documented by the physician.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected valvular regurgitation with PVCs on METs testing, from those attributable to any other disability (to include hypertension, diabetes, diabetic neuropathy, back and knee pain, and labyrinthitis).  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.
  
The examiner should also review the October 2003 Graded Exercise Summary, which is provided in graphical format, and provide a narrative summary of those results.  The examiner should indicate whether the Veteran's METs were measured and if so, provide the numerical results.

Further, the examiner should clearly indicate whether, at any point since October 16, 2000, the record reflects  change in the severity of the Veteran's cardiovascular disability, and, if so, the approximate date of the change. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report for any  scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998). 

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a higher rating for valvular regurgitation with PVCs from October 16, 2000, in light of all pertinent evidence and legal authority.  

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


